DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 3/25/2022, has been entered and carefully considered. Claims 1, 10-12, 15, 22-23, 29, and 43 are amended, and claims 2-9, 16, 24-28, 30-42, 44 and 47-56 have been canceled. Claims 1, 10-15, 17-23, 29, 43 and 45-46 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 3/25/2022, page 14, with respect to claim 1, have been fully consider, but they are not persuasive.
	Applicant argues that the combination of Kitamura, Sun and Moriue does not disclose the amended limitation “receives a response to the HARQ feedback information from the base station, wherein the response to the HARQ feedback information comprises a signal indicating whether the plurality of bits of the HARQ feedback information were received by the base station, wherein the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the HARQ feedback information were received by the base station, and the second value indicates that the plurality of bits of the HARQ feedback information were not received by the base station” as set forth to the claims 1, 15, 29 and 43.
	Regarding the arguments, as shown in the Office Action, Kitamura [0037-0038] recites, inter alia, “In existing LTE systems, the receiving side transmits retransmission control information (also referred to as “ACK (Acknowledgment)” or “NACK (Negative ACK)” (hereinafter abbreviated as “A/N”), and “HARQ-ACK,” etc.) in response to whole TB is transmitted to the transmitting side depending on the error detection result of the whole TB. On the transmitting side, the whole TB is retransmitted in response to a NACK from the receiving side.” “FIG. 3 is a diagram to show an example of retransmission control for DL signals in an existing LTE system. In existing LTE systems, retransmission control is executed on per a TB basis, irrespective of whether or not a TB is divided into a plurality of CBs. To be more specific, HARQ processes are assigned on a per TB basis. Here, HARQ processes are processing units in retransmission control, and every HARQ process is identified by a HARQ process number (HPN). One or more HARQ processes are configured in a user terminal (UE: User Terminal), in the EIARQ process of the same HPN, the same data keeps being retransmitted until an ACK is received.” Furthermore, [0062-0068, 0074, 0113-0117] describe HARQ processes are processing units in retransmission control information represents an ACK or NACK in response to each CB. Fig. 4, shows user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB), and transmits retransmission control information (HARQ feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The retransmission control information is a four-bit bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs corresponding to each bit, where the retransmission control information may be a bitmap may be pattern information that represents a predefined combination of ACKs or NACKs for each CB or CBG, and the value (0 or 1) of each bit represents A/N in response to each CB).
Sun [0033, 0035] recites, inter alia, “Wireless communications system 100 may support HARQ state synchronization using a signature field included in downlink grants and acknowledgment messages.” [0042] HARQ may include procedures for a UE 115 to transmit ACK/NACK to indicate whether a transmission was successfully decoded. [0052-0053] describes the Base station may verify that base station 105-a received the ACK/NACK 215 corresponding to a signature by sending downlink grant 205 including the signature. When the UE received the downlink grant, and may interpret the signature to identify the ACK/NACK the downlink grant is based on. it may be an indication of a transmission failure. For example, a mismatch may indicate a missed ACK/NACK 215 transmission. The combination of Kitamura and Sun does not disclose “wherein the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the feedback information were received by the base station, and the second value indicates that the plurality of bits of the feedback information were not received by the base station.” The arguments are moot in view of a new ground of rejection based on Ron et al., CN 108464049B. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10-12, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2019/0181986) hereinafter Kitamura, in view of Sun et al. (US 2017/0215204) hereinafter Sun, and further in view of Ron et al., (CN 108464049B), hereinafter Ron.
Regarding Claim 1, Kitamura teaches An apparatus comprising a user equipment (UE), the apparatus further comprising: a transmitter that transmits hybrid automatic repeat request (HARQ) feedback information to a base station ([Para. 0219] Fig. 13 shows a structure of a user terminal including transmitting sections 203. [Para. 0061] Fig. 4 shows the user terminal transmits HARQ feedback information ACK and NACK, (referred to as HARQ-ACK and HARQ-NACK in response to the TB from the receiving side [0037]) to eNB as shown in Fig. 4), wherein the HARQ feedback information corresponds to first data, the HARQ feedback information comprises a plurality of bits, and each bit of the plurality of bits corresponds to at least one code block group ([Para. 0038, 0052, 0062-0068, 0074, 0113-0117] HARQ processes are processing units in retransmission control information represents an ACK or NACK in response to each CB. Fig. 4, shows user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB), and transmits retransmission control information (HARQ feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The retransmission control information is a four-bit bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs corresponding to each bit, where the retransmission control information may be a bitmap may be pattern information that represents a predefined combination of ACKs or NACKs for each CB or CBG, and the value (0 or 1) of each bit represents A/N in response to each CB); a receiver ([Para. 0219] Fig. 13, structure of a user equipment including a receiving section 203) that:  receives a response to the HARQ feedback information from the base station, wherein the response to the HARQ feedback information comprises a signal ([Para. 0068-0069] Fig. 4, user terminal (UE) receives a DL signal including retransmitted CB #2 on the downlink from the base station, as a response to the HARQ NACK); and receives second data; and receives a new data indicator that is not toggled indicating that the second data is a retransmission of data ([Para. 0041-0044, 0069-0070] Fig. 4, UE receives TB#2 retransmission (i.e., second data), and receives a new data indicator (NDI) where the NDI is not toggled indicating the CB#2 is retransmission);
and a processor ([Para. 0219] Fig. 13 shows a structure of a user terminal including processing section 204) that determines, based on the plurality of bits of the HARQ feedback information transmitted to the base station ([Para. 0115-0117] the user terminal decoding CBs #1, #3, and #4 and fails to decode CB #2. The user terminal determines the bitmap “1011” as HARQ feedback information and fed back to the radio base station); and the signal indicating whether the HARQ feedback information is received, whether the second data is a complete retransmission of the first data or a partial retransmission of the first data ([Para. 0066-0068, 0084] Fig. 4, the user terminal transmits HARQ ACKs for CBs #1, #3 and #4 and a NACK for CB #2. Since the base station received a HARQ NACK for CB #2, the base station transmits retransmitted CB #2 of HPN=1 indicating that the CB #2 is a retransmission. Thus the user terminal recognize that the CB#2 has been the partial retransmission of the TB, and recognize that because of the HPN=1, the HARQ NACK was received by the base station)).
Kitamura does not explicitly disclose receives a signal indicating whether the plurality of bits of the feedback information were received by the base station; wherein the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the feedback information were received by the base station, and the second value indicates that the plurality of bits of the feedback information were not received by the base station.
Sun teaches a receiver ([Para. 0081, 0095] The receiver 705 may be an example of aspects of the transceiver 1025 described with reference to FIG. 10) that: receives a response to the HARQ feedback information from the base station,
wherein the response to the HARQ feedback information comprises a signal indicating whether the plurality of bits of the HARQ feedback information were received by the base station ([Para. 0033, 0049, 0051-0052] describes the HARQ state synchronization, where HARQ ACK/NACK feedback includes an n bit signature field. After the UE has sent the HARQ ACK/NACK to the base station corresponding to a TB that includes one or more code blocks, and receiving a confirmation (signal) that base station has received the ACK/NACK. [Para. 0052-0053] The Base station may verify that base station 105-a received the ACK/NACK 215 corresponding to a signature by sending downlink grant 205 including the signature. When the UE received the downlink grant, and may interpret the signature to identify the ACK/NACK the downlink grant is based on. it may be an indication of a transmission failure. For example, a mismatch may indicate a missed ACK/NACK 215 transmission
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.
The combination of Kitamura and Sun does not disclose wherein the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the feedback information were received by the base station, and the second value indicates that the plurality of bits of the feedback information were not received by the base station.
Ron teaches wherein the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the HARQ feedback information were received by the base station, and the second value indicates that the plurality of bits of the HARQ feedback information were not received by the base station ([Pg. 5, Para. 13] describes in the HARQ process, in response to the HARQ-ACK message, a value of 1 may indicate that the feedback of ACK has been correctly received, and a value of 0 may indicate that the feedback of NACK has not been correctly received, and the downlink transmission will be retransmitted by the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Ron to improve the efficiency of the downlink subframes and the data rate of the downlink.

Regarding Claim 10, Kitamura does not disclose wherein the processor determines that the second data is a complete retransmission of the first data in response to the signal indicating the feedback information is not received.
Sun teaches wherein the processor determines that the second data is a complete retransmission of the first data in response to the signal indicating the HARQ feedback information is not received. ([Para. 0044, 0053] describes the loss of HARQ state synchronization. A check bit may indicate uplink acknowledgment (ACK) or negative acknowledgment (NACK) is loss (i.e., feedback information is not received, and determine the packet may be a retransmission. For example, if the signature from downlink grant indicates a missed ACK/NACK 215 transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.

Regarding Claim 11, the combination of Kitamura, Sun and Ron, specifically, Kitamura teaches wherein the processor determines that the second data is a complete retransmission of the first data in response to the signal indicating the HARQ feedback information is received and the HARQ feedback information indicating none of the portions of the first data is correctly decoded. ([Para. 0038-0039, 0041, 0044] Fig. 3, the UE decodes TB #1, and transmits a NACK ((Negative ACK) to the base station (eNB) (indicating the whole TB#1 has failed to be decoded). Upon receiving a NACK, the radio base station retransmits same TB #1 (a complete retransmission of the TB#1) in response to the receiving NACK. The DCI in the retransmission in TB #1 includes a untoggled NDI indicates the TB #1 is a complete retransmission).
Kitamura does not disclose the signal indicating the feedback information is received. 
Sun teaches the signal indicating the feedback information is received ([Para. 0033, 0049, 0051] when communicating a number of TBs between base station and UE, the UE has sent the ACK/NACK to the base station corresponding to a TB, and receiving a confirmation that base station has received the ACK/NACK. The ACK/NACK may be a bit field of n bits correspond to the TB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Ron to improve the efficiency of the downlink subframes and the data rate of the downlink.

Regarding Claim 12, the combination of Kitamura, Sun and Ron, specifically, Kitamura teaches wherein the processor determines that the second data is a partial retransmission of the first data in response to the signal indicating the HARQ feedback information is received and the HARQ feedback information indicating at least one portion of the first data is correctly decoded. ([Para. 0062-0070] Fig. 4, shows user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB). The user terminal succeeds in decoding CBs #1, #3, and #4 (i.e., one portion of the first data is correctly decoded) and fails to decode CB #2, and transmits retransmission control information (feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The user terminal (UE) receives a retransmitted CB #2 (i.e., second data) from base station, and recognize that the CB #2 (i.e., second data) is a partial retransmission of the initial transmitted TB).
Kitamura does not disclose the signal indicating the feedback information is received. 
Sun teaches the signal indicating the feedback information is received ([Para. 0033, 0049, 0051] when communicating a number of TBs between base station and UE, the UE has sent the ACK/NACK to the base station corresponding to a TB, and receiving a confirmation that base station has received the ACK/NACK. The ACK/NACK may be a bit field of n bits correspond to the TB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Ron to improve the efficiency of the downlink subframes and the data rate of the downlink.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Kitamura, in view of Sun and Ron.

Regarding Claim 17, the combination of Kitamura, Sun and Ron, specifically, Kitamura teaches wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data ([Para. 0063-0068, 0115-0116] the user terminal decodes each CB of the TB, and transmits a NACK for CB #2 for failing to decode CB #2. The four-bit bitmap, each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).

Regarding Claim 18, the combination of Kitamura, Sun and Ron, specifically, Kitamura teaches wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded ([Para. 0065-0068, 0115-0116] the user terminal generates retransmission control information indicating A/N for each CB. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station. For example, as illustrated in FIG. 4, if the user terminal fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).

Regarding Claim 19, the combination of Kitamura, Sun and Ron, specifically, Kitamura teaches wherein the first data comprises a plurality of portions and each portion is independently decodable ([Para. 0063-0068] FIG. 4, CBs #1 to #4 are in the initial transmission, and the user terminal decodes each CB based on at least one of the CB index. The user terminal generates retransmission control information indicating A/N for each CB. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station.

Regarding Claim 20, the combination of Kitamura, Sun and Ron, specifically, Kitamura teaches wherein each portion of the first data is a code block ([Para. 0063] FIG. 4, the initial transmission from base station are CBs #1, #2, #3 and #4 where TBs are divided). 

Regarding Claim 21, the combination of Kitamura, Sun and Ron, specifically, Kitamura teaches wherein each portion of the first data is a code block group and each code block in the code block group is independently decodable. ([Para. 0052, 0063-0066] FIG. 4, the initial transmission from base station are CBs #1, #2, #3 and #4 of a TB, where TB may be referred to as a “code block group”. The user terminal decodes each CB based on at least one of the CB index. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station). 
Regarding Claim 22, the combination of Kitamura and Sun does not disclose wherein the signal indicating whether the feedback information is received comprises one bit.
Ron teaches wherein the signal indicating whether the HARQ feedback information is received comprises one bit ([Pg. 5, Para. 13] describes in the HARQ process, the HARQ-ACK may carry 1 bit of information. In response to the HARQ-ACK message, a value of 1 may indicate that the feedback of ACK has been correctly received, and a value of 0 may indicate that the feedback of NACK has not been correctly received, and the downlink transmission will be retransmitted by the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Ron to improve the efficiency of the downlink subframes and the data rate of the downlink.

5.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun and Ron as applied to claim 1 above, and further in view of Olsson et al. (US Pat. Pub. No. US 2019/0020444) hereinafter Olsson.

Regarding Claim 13, the combination of Kitamura, Sun and Ron does not disclose wherein the processor combines the second data with the first data for decoding in response to the second data being a complete retransmission of the first data.
Olsson teaches wherein the processor combines the second data with the first data for decoding in response to the second data being a complete retransmission of the first data ([Para. 0138-0139] a receiver receiving a partial retransmission from a sender, and soft combined the portion of the second transmission with the originally transmitted first transmission data for decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun, Ron and Olsson to reduce the end-to-end latency and to improve the reliability.

Regarding Claim 14, the combination of Kitamura, Sun and Ron does not disclose wherein the processor combines the second data with one or more incorrectly decoded portions of the first data for further decoding in response to the second data being a partial retransmission of the first data.  
Olsson teaches wherein the processor combines the second data with one or more incorrectly decoded portions of the first data for further decoding in response to the second data being a partial retransmission of the first data. ([Para. 0004, 0086, 0138-0139] when the transmitter receives a feedback indicator indicating unsuccessful decoding portions of the first transmission, the transmitter performs a retransmission of the portions of the first transmission. The receiver receiving a partial retransmission from a sender, and information instructs soft combined the portion of the second transmission with the originally transmitted first transmission data for decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun, Ron and Olsson to reduce the end-to-end latency and to improve the reliability.

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun and Ron as applied to claim 15 above, and further in view of Wu et al. (US 2018/0175974) hereinafter Wu.

Regarding Claim 23, the combination of Kitamura, Sun and Ron does not disclose wherein the signal indicating whether the HARQ feedback information is received is included in control signaling for scheduling transmission of the second data.
Wu teaches wherein the signal indicating whether the HARQ feedback information is received is included in control signaling for scheduling transmission of the second data. ([Para. 0011, 0017-0018, 0026, 0188, 0255] Fig. 1 describes after receiving the ACK/NACK as HARQ feedback information from the UE, the base station transmits confirms that the ACK/NACK is received. The base station determines the first signaling based on the feedback information, where the first signaling is radio resource control RRC signaling or Media Access Control MAC (MCS) signaling for scheduling retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun, Ron and Wu to improve the network performance during ACK/NACK transmission.

7.	Claims 29, 43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kitamura, and further in view of Ron.

Regarding Claim 29, Sun teaches An apparatus comprising a base station, the apparatus further comprising: a transmitter ([Para. 0109, 0115] Fig. 14, shows a base station including a transceiver 1425, which may be a transmitter) that: transmits a response to hybrid automatic repeat request (HARQ) feedback information to a user equipment (UE), wherein the response to the HARQ feedback information comprises a signal indicating whether plurality of bits of the feedback information were received by the base station ([Para. 0033, 0049, 0051-0052] describes the HARQ state synchronization, where ACK/NACK feedback includes an n bit signature field. After the UE has sent the HARQ ACK/NACK to the base station corresponding to a TB that includes one or more code blocks, and receiving a confirmation (signal) that base station has received the HARQ ACK/NACK. [Para. 0052] The Base station may verify that base station 105-a received the HARQ ACK/NACK 215 corresponding to a signature by sending downlink grant 205 (downlink signal) including the signature).
Sun does not disclose wherein the HARQ feedback information corresponds to first data, the HARQ feedback information comprises a plurality of bits, each bit of the plurality of bits corresponds to at least one code block group, the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the HARQ feedback information were received by the base station, and the second value indicates that the plurality of bits of the HARQ feedback information were not received by the base station; transmits second data based on the HARQ feedback information to the user equipment, wherein, based on whether the HARQ feedback information is received, the second data is a complete retransmission of the first data or a partial retransmission of the first data, and the user equipment determines, based on the plurality of bits of the HARQ feedback information and the signal, whether the second data is the complete retransmission of the first data or the partial retransmission of the first data; and transmits a new data indicator that is not toggled indicating that the second data is a retransmission of data.
Kitamura teaches wherein the HARQ feedback information corresponds to first data, the HARQ feedback information comprises a plurality of bits, each bit of the plurality of bits corresponds to at least one code block group ([Para. 0037-0038] HARQ processes are processing units in retransmission control information represents an ACK or NACK (i.e., HARQ feedback) in response to each CB. [Para. 0062-0068, 0074, 0115-0116] Fig. 4, shows the radio base station assigns a HARQ process for each CB, where user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB), and transmits retransmission control information (feedback information) indicating HARQ ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The retransmission control information is a four-bit bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent HARQ A/Ns for CBs or CBGs corresponding to each bit); transmits second data based on the HARQ feedback information to the user equipment ([Para. 0068-0069] Fig. 4, the base station transmits a retransmitted CB #2 (i.e., second data) on the downlink to UE based on HARQ feedback information), wherein, based on whether the HARQ feedback information is received, the second data is a complete retransmission of the first data or a partial retransmission of the first data ([Para. 0062-0068] base station transmits retransmitted CB #2 (i.e., second data) based on the a HARQ NACK for CB #2 of a transport block fed back from the user terminal. The CB #2 (i.e., second data) is a partial retransmission of the initial transmitted TB), and the user equipment determines, based on the plurality of bits of the HARQ feedback information and the signal, whether the second data is the complete retransmission of the first data or the partial retransmission of the first data ([Para. 0115-0116] the user terminal decoding CBs #1, #3, and #4 and fails to decode CB #2. The user terminal determines the bitmap “1011” as feedback information indicating NACK for CB #2, and fed back to the radio base station. [Para. 0066-0068, 0084] Fig. 4, the user terminal transmits ACKs for CBs #1, #3 and #4 and a NACK for CB #2, and receives retransmitted CB #2 of HPN=1 indicating that the CB #2 is a retransmission. Thus, the user terminal recognize that the CB#2 has been the partial retransmission of the TB, and recognize that because of the HPN=1, the NACK was received by the base station); and transmits a new data indicator that is not toggled indicating that the second data is a retransmission of data. ([Para. 0041-0044, 0069-0070] Fig. 4, the base station transmits a new data indicator (NDI) where the NDI is not toggled indicating the CB#2 is retransmission).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun and Kitamura to improve the efficiency of the use of radio resources without having to retransmit the entire TB.
The combination of Sun and Kitamura does not disclose the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the HARQ feedback information were received by the base station, and the second value indicates that the plurality of bits of the HARQ feedback information were not received by the base station.
Ron teaches the signal comprises a binary indicator that indicates only a first value or a second value, the first value indicates that the plurality of bits of the HARQ feedback information were received by the base station, and the second value indicates that the plurality of bits of the HARQ feedback information were not received by the base station ([Pg. 5, Para. 13] describes in the HARQ process, in response to the HARQ-ACK message, a value of 1 may indicate that the feedback of ACK has been correctly received, and a value of 0 may indicate that the feedback of NACK has not been correctly received, and the downlink transmission will be retransmitted by the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun, Kitamura and Ron to improve the efficiency of the downlink subframes and the data rate of the downlink.

Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 29 as being unpatentable over Sun, in view of Kitamura and Ron.

Regarding Claim 45, Sun does not disclose wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data.
Kitamura teaches wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data ([Para. 0062-0070, 0113-0116] the user terminal decodes each CB received from the base station, and transmits the retransmission control information, which may be a bitmap comprised of a number of bits represents a predefined combination of ACKs or NACKs for each CB or CBG. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun, Kitamura and Ron to improve the efficiency of the downlink subframes and the data rate of the downlink.
Regarding Claim 46, Sun does not disclose wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded.
Kitamura teaches wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded. ([Para. 0062-0070, 0113-0116] the user terminal decodes each CB received from the base station, and transmits the retransmission control information, which may be a bitmap comprised of a number of bits represents a predefined combination of ACKs or NACKs for each CB or CBG. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun Kitamura and Ron to improve the efficiency of the downlink subframes and the data rate of the downlink.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100272042, Chun et al. discloses Method and apparatus for releasing uplink radio resource in wireless communication system.
US 20080159509, Whitfield et al. discloses Methods, systems, and products for monitoring conferences.
US 20070114810, Yetukuri et al. discloses System and method for actuation of a head restraint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413     

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413